DISMISS and Opinion Filed May 9, 2019




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00309-CV

                           IN THE INTEREST OF X.P., A CHILD

                      On Appeal from the 417th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 417-30148-2017

                             MEMORANDUM OPINION
                      Before Justices Bridges, Partida-Kipness, and Carlyle
                                   Opinion by Justice Bridges
       On February 20, 2019, the trial court entered judgment terminating Father’s parental rights

to X.P. Father filed a timely motion for new trial which was granted May 1, 2019.

       When the trial court grants a motion for new trial, the case is reinstated on the trial court’s

docket and proceeds to trial as though no trial had been previously conducted. Wilkins v. Methodist

Health Care Sys., 160 S.W.3d 559, 563 (Tex.2005). Because the trial court granted a new trial,

any issues appellant would have raised are moot and this Court lacks appellate jurisdiction.

       We dismiss this appeal for want of jurisdiction.



                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE

190309F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 IN THE INTEREST OF X.P., A CHILD                 On Appeal from the 417th Judicial District
                                                  Court, Collin County, Texas
 No. 05-19-00309-CV                               Trial Court Cause No. 417-30148-2017.
                                                  Opinion delivered by Justice Bridges,
                                                  Justices Partida-Kipness and Carlyle
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered May 9, 2019




                                            –2–